Affirmed by unpublished Per Curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Plaintiffs, Peerless Indemnity Insurance Company and Excelsior Insurance Company, appeal the district court’s order granting summary judgment in favor of the City of Greensboro in Plaintiffs’ negligence action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Peerless Indem. Ins. Co. v. City of Greensboro, No. 1:13-cv-01104LCB-LPA (M.D.N.C. June 23, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.